Citation Nr: 0216573	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-05 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than April 6, 1994, 
for the grant of service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim for an earlier 
effective date for the grant of service connection for 
multiple sclerosis.  An April 1997 rating decision had 
granted service connection for this condition, and a May 1997 
rating decision had assigned an effective date of April 6, 
1994. 


FINDINGS OF FACT

1.  The veteran's original claims file has been lost and 
cannot be located.

2.  The veteran's original claim for service connection for 
multiple sclerosis was filed at some time prior to May 28, 
1985. 

3.  There is no evidence showing that VA adjudicated the 
veteran's 1985 claim or that he abandoned that claim. 


CONCLUSION OF LAW

The veteran is entitled to an effective date of May 28, 1985, 
for the grant of service connection for multiple sclerosis.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

As discussed below, the Board finds that the recent changes 
in the law brought about by the enactment of the VCAA do not 
have any effect on the veteran's claim for an earlier 
effective date.  The Board finds that even though this law 
was enacted during the pendency of this appeal, and thus, has 
not been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

With respect to VA's duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
veteran was already of record and sufficient to complete his 
claim for benefits.  The statement of the case (SOC) issued 
in October 2000 informed the veteran of the type of evidence 
needed to substantiate his claim for an earlier effective 
date.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed. 

VA's duty to notify the veteran and his representative also 
includes the duty to tell the veteran what evidence, if any, 
he is responsible for submitting to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That 
was not done in this case.  However, as discussed more fully 
below, since the Board is granting the full benefit sought on 
appeal, no prejudice to the veteran results from this 
"harmless" error.

With respect to VA's duty to assist the veteran, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  There is, by law, no additional relevant 
evidence to be obtained with a claim for an earlier effective 
date involving a grant of service connection when an 
effective date of the date of receipt of the claim has been 
assigned.  

In this case, there is no possibility that any further 
evidence could be obtained that would be relevant to the 
legal question involved.  In other words, there is no 
evidence that could be obtained that would have any effect on 
the outcome of this claim.  Therefore, in the circumstances 
of this case, a remand would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights and, therefore, is 
deemed to be harmless.  See 38 C.F.R. § 20.1102.  

B. Legal Analysis

The difficulty in this case arises from the fact that the 
veteran's original claims file was lost.  In 1995, his file 
was sent to a VA medical facility, where it was lost.  The 
record shows that several searches have been made for the 
file, with no success.  The veteran has submitted copies of 
documents in his possession in an attempt to rebuild his 
claims file.

It is a fact that the veteran filed a claim for service 
connection for multiple sclerosis in 1994.  That claim was 
granted (on a presumptive basis) in an April 1997 rating 
decision, with assignment of an April 6, 1994, effective 
date.  The record does not contain the 1994 claim, but does 
contain a letter from the RO dated April 6, 1994, stating 
that the veteran's claim for benefits had been received.  

The veteran argues that his original claim for compensation 
for multiple sclerosis was previously filed, with no action 
on the part of VA.  He has submitted a letter addressed to 
him from the RO dated May 28, 1985, which indicated that his 
claim was being processed.  There was a pending claim for 
service connection since the letter asked for evidence 
relevant to such a claim.  The RO asked the veteran to submit 
evidence of continuity of treatment since service and 
doctors' statements.  The letter informed him that if VA did 
not receive the evidence within one year, any benefits paid 
to him would be effective from date of receipt of the 
evidence.

The veteran has also submitted copies of compensation and 
pension examinations conducted on July 9, 1985; July 12, 
1985; and August 20, 1985.  The examination reports show that 
the veteran was being evaluated for multiple sclerosis, and 
he was 100 percent disabled from this condition at that time.  
The veteran's reported history was that multiple sclerosis 
was formally diagnosed in 1969, but he had had symptoms of 
the disease since 1957.

Of record is a file charge card showing locations of the 
veteran's claims file between March 1989 and April 1997.

The veteran has requested a 1985 effective date for the grant 
of service connection for multiple sclerosis.  He argues the 
1985 claim was never adjudicated, and that his original claim 
has been pending since 1985.  In the Statement of the Case, 
the RO acknowledged that the veteran did submit a claim for 
disability benefits in 1985, but stated that it appeared the 
veteran did not respond to the RO's request for additional 
information (in the May 1985 letter) because, if he had, 
action would have been taken on his claim.  The RO concluded 
that the veteran did not continuously prosecute his claim 
between 1985 and 1994 and was, therefore, not entitled to an 
earlier effective date.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  With a claim for service connection, the 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i). 

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  38 C.F.R. 
§ 3.158(a).  After expiration of one year, further action 
will not be taken unless a new claim is received.  Id.  
Should the right to benefits be finally established, 
compensation based on such evidence shall commence not 
earlier than the date of filing the new claim.  Id.

The pertinent issue in this case is the status of the 
veteran's 1985 claim.  He has established that a claim for 
compensation was filed in 1985, and it is reasonable to 
conclude that it was a claim for multiple sclerosis since 
that was the condition he was examined for by VA.  What is 
not known is whether that claim was abandoned due to the 
veteran's failure to submit the requested evidence (as the RO 
maintains) or whether it was never adjudicated (as the 
veteran maintains). 

It cannot be said, with any degree of certainty, what 
happened in 1985 concerning the veteran's claim because the 
original claims file was lost.  The RO concludes that the 
veteran, through his inaction, abandoned his claim for 
compensation.  38 C.F.R. § 3.158.  It is possible that he did 
not respond to the May 1985 request for evidence; it is 
equally possible he did respond.  Assuming, for the sake of 
argument, that the RO is correct that the veteran did not 
respond to the request for evidence, what would the RO have 
done?  According to the provisions of the Veterans Benefits 
Administration's manual in effect in 1985, where a claimant 
does not respond to a request for evidence, the claim will be 
administratively disallowed for failure to prosecute the 
claim without notice to the claimant.  M21-1,  7.01b (Change 
262, March 7, 1980); M21-1,  16.02b and 16.03a (Change 275, 
July 17, 1980).  The United States Court of Appeals for 
Veterans Claims has held that once a claim is abandoned, no 
further action is required by VA until a new claim is 
received, and VA need not advise a claimant of his appellate 
rights.  Hurd v. West, 13 Vet. App. 449, 452 (2000).

In this case, there is a significant deficiency in the 
May 28, 1985, letter sent to the veteran.  The RO was 
required to inform him that if he did not submit the 
evidence, his claim might be disallowed.  M21-1,  7.01b 
(Change 262, March 7, 1980).  The letter mentions the one-
year period only in the context of assignment of an effective 
date.  The veteran was not informed that his claim might be 
denied if he did not respond to the RO's request.  The 
failure to provide such notice in accordance with then 
current VA procedures is inconsistent with due process.  

From the evidence available, the veteran reported as directed 
for the medical examinations scheduled for his original 
compensation claim.  The July and August 1985 VA examination 
reports provided evidence of the current disability and the 
veteran's history that the symptoms of multiple sclerosis 
began during the presumptive period.  Currently, under 38 
C.F.R. § 3.655(b), the originating agency would be required 
to adjudciate the claim based on the evidence of record had 
the veteran failed to report.  It appears incongruous that 
the claim would not be adjudicated on the existing record 
where the veteran did appear for the examination and the 
record provided sufficient medical evidence to adjudicate the 
claim, whether or not the veteran did or was able to provide 
the additional evidence requested.  An administrative 
disallowance for failure to prosecute a claim contemplates 
that the evidence of record is insufficient to adjudicate the 
claim.  It must be noted that service connection for multiple 
sclerosis was ultimately granted on a presumptive basis, and 
the evidence of record in 1985, while not conclusive, would 
have provided a reasonable basis for a decision to sustain 
such a grant.

The Board recognizes that the evidence in this case is not 
clear.  Although it may be true, as the RO concluded, that 
the 1985 claim was adjudicated and denied, or that it was not 
adjudicated because the veteran abandoned the claim, the fact 
remains that there is no evidence upon which to reach either 
conclusion.  The Board cannot conclude, as a matter of fact, 
that the veteran's 1985 claim was abandoned due to his 
failure to respond to the RO's request.  There is nothing of 
record to support such a conclusion.  The Board cannot 
conclude, as a matter of fact, that the 1985 claim was 
adjudicated and denied or whether it remained pending due to 
lack of action on the part of the RO.  The evidence shows a 
claim was filed in 1985, without any indication of how it was 
resolved.  There is certainly no evidence that the Board 
could reasonably rely on to deny this claim.  Given the clear 
deficiency of the notice provided the veteran in 1985, this 
does not appear to a be a situation in which we can rely on 
the presumption of regularity as to RO adjudication 
procedures.  Moreover, to the extent possible, VA's loss of 
the veteran's records should not serve to prejudice his 
claim.  It is concluded that there exists a reasonable doubt 
as to whether the veteran's earlier claim remained pending 
and unadjudicated.  Resolving the benefit of the doubt in the 
veteran's favor, it is concluded that the claim remained 
pending and unadjudicated and that, therefore, an earlier 
effective date is warranted.  See 38 U.S.C.A. § 5107.. 

Accordingly, the Board finds that the veteran is entitled to 
an earlier effective date for the grant of service connection 
for multiple sclerosis.  Since the claim was filed many years 
after the veteran's separation from service, the proper 
effective date would be date of claim or date entitlement 
arose, whichever is later.  The date the claim was filed is 
not known, as the pertinent records were lost by VA. While 
the exact date of claim is no longer factually ascertainable, 
there is, of record, the May 28, 1985, letter from the RO 
referencing receipt of claim.  Therefore, in view of the 
totality of the circumstances, an effective date of May 28, 
1985, is assigned, which is the earliest and only factually 
ascertainable date on which it can be established that the 
original claim was filed.


ORDER

Entitlement to an effective date of May 28, 1985, for the 
grant of service connection for multiple sclerosis is 
granted.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

